Citation Nr: 1338207	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  09-30 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for dermatitis, athlete's foot, or actinic keratosis (claimed as a skin disability), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to November 1967.  Service personnel records show that the Veteran had service in Vietnam, as he was stationed at Da Nang Air Base from November 21, 1966 to November 3, 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


FINDINGS OF FACT

1.  The probative medical evidence of record does not show that the Veteran has a right shoulder disability that was caused or aggravated by military service.

2.  The probative medical evidence of record does not show that the Veteran has a back disability that was caused or aggravated by military service.

3.  The probative medical evidence of record does not show that the Veteran has dermatitis, athlete's foot, or actinic keratosis (claimed as a skin disability), to include as due to herbicide exposure, that was caused or aggravated by military service, nor is it presumed to be.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  The criteria for service connection for dermatitis, athletes foot, or actinic keratosis (claimed as a skin disability), to include as due to herbicide exposure are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in a letter dated August 2007, that contained all of the required notice.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs) and VA outpatient treatment records have been obtained and associated with the claims file.  

The Veteran has not been provided with VA compensation examinations concerning his claims.  But the Board finds that an examination and medical opinion are not needed to fairly decide these claims.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board notes that the service and post-service medical records provide no indication of these claimed disabilities or association of them with his military service.  Furthermore, it is noted that the only discussion of possible relationship is provided by the Veteran's lay statements.  There is no indication in the record that the Veteran possesses the necessary medical expertise to render such an opinion.  Also, a determination of a medical relationship between a disability and service is so complex that it is beyond the ability of mere lay observation.  A bare lay assertion of a relationship of a disability to service without more substantiation is not sufficient to trigger the need for a VA examination.   See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Accordingly,  the Board has no grounds for obtaining a VA examination and medical nexus opinion.  Id.

According to the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is: (1) competent evidence of current disability or persistent or recurrent symptoms of disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence in the file for VA to make a decision on the claim.  Here, though, simply stated, the standards of McLendon are not met.

There is no medical evidence in the Veteran's STRs showing complaints, treatments, or diagnoses of any right shoulder, back, or skin disabilities.  Although post-service treatment records show current diagnoses for a right shoulder disability, low back disability, and a skin disability, there are no medical nexus opinions provided.   The only evidence suggesting an onset of these conditions during military service or a nexus to the current disabilities consists entirely of the Veteran's unsubstantiated lay statements claiming such injuries and relationship.  Also, the medical evidence in the file, including VA medical records, does not reflect any relevant complaints, treatment or findings related to a right shoulder, back, or skin disability prior to the late 1980s at the earliest (nearly twenty years post-service).  VA is not obligated to provide an examination in these circumstances merely as a matter of course.  

Given particularly that there is neither a showing of an in-service injury nor an indication of nexus, notwithstanding the Veteran's unsupported lay statements, the Board does not find a VA obligation to have him examined concerning these claims.

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43  (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.   38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the Board notes that the Veteran's right shoulder disability and back disability could potentially be subject to service connection based upon continuity of symptomatology under 38 C.F.R. § 3.309(a), as each disability is noted with associated arthritis.

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders: certain types of cancer are listed among the diseases presumed to be associated with herbicide exposure.  38 C.F.R. § 3.309(e).  In this regard, the Board notes that Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  And if a Veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases, including particular skin diseases, shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met.  Service connection for a disability claimed as due to exposure to herbicide agents also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C. § 1154(a)  requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that his right shoulder disability, back disability, and skin disability had their onset in military service.  In particular, in a September 2007 statement, the Veteran related that he performed a lot of heavy lifting and straining while working on forklifts and delivering supplies while stationed at the Da Nang Air Base in Vietnam.  The Veteran further stated that he was sprayed with Agent Orange when the Monkey Mountain and Camp Tenshaw were defoliated by the military.  He also stated that he developed a foot fungus during monsoon season when his feet were wet all the time.  The Veteran claims that his right shoulder disability, back disability, and skin disability have all continued since his Vietnam service.

The Veteran's service personnel records show that the Veteran served at Da Nang Air Base from November 21, 1966 to November 3, 1967.  Because his service occurred during the applicable period prescribed by 38 C.F.R. § 3.307(a)(6)(iii), the Veteran is presumed to have been exposed to herbicides.

A review of the Veteran's service treatment records was negative for complaints, treatments, or diagnoses of any right shoulder disability, back disability, or skin disability.  Treatment records, however, revealed that the Veteran did regularly seek medical attention for other unrelated conditions while in service.  A treatment record dated in January 1970, during the Veteran's subsequent Navy Reserve service and over two years after his discharge from active service, indicated that the Veteran had no complaints or diagnoses of any right shoulder disability, back disability, or skin disability.

A review of the Veteran's VA outpatient treatment records revealed that the Veteran has received treatment and diagnoses for complaints related to a right shoulder disability, back disability, and skin disability.  In September 2001, the  Veteran was seen for complaints of right shoulder pain.  In January 2002, it was noted that the Veteran was seen for complaints of bilateral shoulder pain that the Veteran stated had occurred since 1999.  In April 2002, it was noted that the Veteran's shoulders showed arthritic changes.  In November 2002, the Veteran reported increased pain in his shoulders over the past years, but worse in the left than the right.  

In August 2003, the Veteran claimed that he had shoulder pain for the past 15 years or more (late 1980s onset), but that it had increased in the past 2 to 3 years.  The Veteran was instructed to consult for a shoulder girdle and return at a later date for possible surgical opinion.  In October 2003, the Veteran was seen for continued complaints of shoulder pain and given steroid injections.  He also complained of actinic dermatosis of the face that was off and on.  In December 2003, the Veteran was assessed with osteoarthritis in the shoulders since 1993.  It was also noted that he was assessed with actinic keratosis since 1993, mycosis of the groin and feet since 1967, and rosacea since 1967.  These onsets appeared to be based upon the Veteran's own history and not an establishment of onset by a review of medical records or a medical opinion.  The Veteran was also found to have a range of motion that was normal for his back and no costovertebral angle tenderness or straight leg raise.   In an additional December 2003 treatment note, the Veteran stated onset of osteoarthritis in his shoulders was in 1992 and that his right torn rotator cuff was related to a 1997 accident.  

In March 2004, the Veteran was seen for complaints of right shoulder pain and requested surgery.  In April 2004, it was noted that the Veteran was scheduled to undergo surgery for his right shoulder.  In May 2004, it was revealed that the Veteran had a torn right rotator cuff.  The Veteran had surgery performed by way of a right acromioplasty and repair of rotator cuff.  In December 2004, the Veteran was seen for complaints of low back pain.  

In a January 2005 treatment note it was indicated that the Veteran was receiving treatment for athelete's foot and actinic keratosis, both of which were stable.  In April 2005, it was noted that the Veteran reported a history of receiving an unspecified injury in 1966.  In July 2005, the Veteran was seen for complaints of low back pain that radiated into the left for the previous two months.  In December 2005, the Veteran was seen for complaints of low back pain that radiated into the left for the previous ten months. 

 In December 2006, it was noted that the Veteran had been receiving treatment for complaints of lower back pain, dermatitis consisting of a rash over his left wrist, and  degenerative joint disease.  

In an April 2007 note ,the Veteran related his back and shoulder disabilities to injury sustained on a ship while in the Navy.  The doctor did not provide an opinion with regard to this etiology.  

Although the Veteran's VA outpatient treatment records reflect history obtained from the Veteran in which he describes onset of his conditions or prior injuries occurring while he was in military service, there is no medical finding of etiology or opinion offered relating the Veteran's right shoulder, low back, or skin disabilities to military service.

Analysis

Right Shoulder and Back Disabilities

As the Veteran has provided a common etiology for his right shoulder and back disabilities due to an injury in military service, a common discussion of these two issues shall follow.  Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a right shoulder and back disability, so the appeal must be denied.  The Board notes that the evidence does show that there are current disabilities, as there is evidence that the Veteran's has been diagnosed with both a right shoulder disability and low back disability with associated arthritis and treated for them, to include a 2004 rotator cuff surgery and the provision of medication and steroid injections for both conditions.  However, absent the Veteran's lay statements regarding a sustained injury in service and continuation of symptoms to present, there is no independent medical evidence showing any injury to the Veteran's shoulders or back during service or within the few years post-service.

The Veteran's STRs were absent for any complaints, diagnoses, or treatment for shoulder or back disabilities.  Although the Board recognizes that it is plausible, due to the fact that the Veteran was deployed to a war zone for the majority of his service, that the Veteran may not have been able to seek and receive treatment for his various ailments, available treatment records tend to weigh against this possibility.  The Veteran's STRs reflect that he was seen on multiple occasions throughout his period of service for a wide variety of complaints, to include even minor ailments.  In light of this, the Board finds it unlikely that the Veteran would not have also reported injuries or complaints related to his shoulder or back during any of these visits had such ailments occurred at that time.  Furthermore,  nearly two years after service, in 1970, the Veteran received a physical examination for his Navy Reserves service which showed no complaints of shoulder or back problems.

The Veteran's VA outpatient treatment records did not provide any positive etiology opinions for the Veteran's current right shoulder and back disabilities relating them to military service.  The Board acknowledges that the Veteran's post-service treatment records make occasional reference to a right shoulder disability and a back disability with an onset in service or during the years of the Veteran's service.  However, these notations appear to be only the medical provider recording the Veteran's own reported medical history, without comment.  As such, these notations do not constitute a verification of an in-service injury or occurance or competent evidence of the required nexus.  The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

Additionally, based upon some of the Veteran's own statements to medical providers as well as medical findings from the VA Medical Center, it is noted the Veteran's right shoulder disability did not develop until 20 years post-service at the earliest and the first complaints and treatment for his back disability is not shown until December 2004, almost 40 years post-service.  The Board emphasizes the multi-year gap between discharge from active duty service and the initial reported symptoms and diagnosis in 2008.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  There is also no medical evidence showing that the Veteran's conditions to a compensable degree within one year of discharge from service.

The Board finds that the Veteran has provided competent and credible testimony regarding a shoulder and back injury in military service.  See Buchanan, 451 F.3d at 1336-37 (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Veteran is competent to testify about the onset and continuation of pain associated with his condition, as pain is an observable symptom within the realm of his personal knowledge.  Further, the Board finds that the Veteran is credible, as his statements regarding sustaining an injury in military service have been generally consistent and generally reported to treatment providers since 2002.  

However, despite the Veteran's competent and credible testimony, the Board finds that more probative value should be afforded to the medical evidence of record.     The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

The above being taken into account, the Board finds that more probative value is afforded to the medical evidence of record than the Veteran's competent and credible lay statements.  The Board finds that the Veteran's own lay statements linking his right shoulder and back disabilities to his service are not entitled to any probative weight because under the circumstances of this particular case he is not competent to opine on the relationships between such complex medical disorders and alleged in-service injuries or symptoms.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, the Veteran is competent to report that he has right shoulder and back pain.  However, because shoulder and back disabilities and any possible delayed onset or continuation from military service involve complex medical questions and the interpretation of medical literature and objective medical tests, the Veteran is not competent to render a nexus opinion on those matters.  Woehlaert, 21 Vet. App. at 462.  Consequently, the Veteran's lay statements asserting a nexus do not constitute a competent medical nexus opinion.  Moreover, even if the Veteran's lay nexus opinion were held competent in this case, the Board finds that its probative value is outweighed by the manifest weight of the medical evidence of record in which doctors, based on greater medical expertise and ability to interpret medical findings, have not found that the Veteran's disabilities are related to military service.

In regard to the issue of continuity of symptomology, as both of the Veteran's conditions are associated with arthritis and would be subject to consideration in accordance with Walker, 708 F.3d at 1331, the Board finds that such analysis is rendered moot due to the absence of the establishment of an event or injury in service or the development of the Veteran's disabilities to a compensable degree within one year of service.  As such, no further discussion will follow.

In light of these facts, the medical evidence of record does not indicate that the Veteran's right shoulder disability or back disability was caused or aggravated by his military service.

Skin disability

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a skin disability, so the appeal must be denied.  The evidence does show that there is a current disability, as there is evidence that the Veteran has been variously diagnosed with dermatitis, athlete's foot, and actinic keratosis and treated for it.  There is also presumption of an in-service exposure to herbicides, as the Veteran's service personnel records show that the he served at Da Nang Air Base from November 21, 1966 to November 3, 1967 during the applicable period prescribed by 38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the issue turns upon a finding of a nexus.

The Board notes that, although the Veteran is presumed to have been exposed to herbicides during service, a finding of service connection by presumption is not warranted.  The Veteran has been diagnosed with dermatitis, athlete's foot, and actinic keratosis.  However, these are not among the types of skin conditions contemplated for presumption under 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); see also Notice, 75 Fed.Reg. 32540 (June 8, 2010); Notice, 75 Fed.Reg. 81332 -81335 (December 27, 2010).  As the Board finds that the Veteran is not entitled to service connection on the basis of presumption, the Veteran must prove that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock, 10 Vet. App. at 162-64; Combee, 34 F.3d at 1044, citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.  

The Veteran's STRs were absent for any complaints, diagnoses, or treatment for skin disabilities.  Although the Board recognizes that it is plausible, due to the fact that the Veteran was deployed to a war zone for the majority of his service, that the Veteran may not have been able to seek and receive treatment for his various ailments, available treatment records tend to weigh against this possibility.  The Veteran's STRs reflect that he was seen on multiple occasions throughout his period of service for a wide variety of complaints, to include even minor ailments.  In light of this, the Board finds it unlikely that the Veteran would not have also reported injuries or complaints related to his skin during any of these visits had such ailments occurred at that time.  Furthermore, nearly two years after service, in 1970, the Veteran received a physical examination for his Navy Reserves service which showed no complaints of skin problems.  

The Veteran's VA outpatient treatment records did not provide any positive etiology opinions for the Veteran's current skin disabilities relating them to military service or herbicide exposure therein.  The Board acknowledges that the Veteran's post-service treatment records make occasional reference to various skin disabilities  with an onset in service or during the years of the Veteran's service.  However, these notations appear to be only the medical provider recording the Veteran's own reported medical history, without comment.  As such, these notations do not constitute a verification of an in-service injury or occurance or competent evidence of the required nexus.  The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  See Grover, 12 Vet. App. at 112; Leshore, 8 Vet. App. at 409.

Additionally, it is noted the Veteran's condition was first noted in 2003, nearly 35 years after exposure.  The Board emphasizes the multi-year gap between discharge from active duty service and the initial reported symptoms and diagnosis in 2003.  See Maxson, 230 F.3d at 1333 (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense, 1 Vet. App. at 356 (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  There is also no medical evidence showing that the Veteran's conditions to a compensable degree within one year of discharge from service.

Last, the Board finds that the Veteran has not provided competent and credible testimony regarding the onset of a skin condition in military service.  See Buchanan, 451 F.3d at 1336-37 (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno, 6 Vet. App. at 469-70 (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Veteran is competent to testify about the onset and continuation of pain associated with his condition, as pain is an observable symptom within the realm of his personal knowledge.  However, the Board finds that the Veteran is not credible, as his statements regarding onset of skin problems in service, such as developing a foot fungus due to wet weather conditions, are neither consistent with or supported by the medical record.  

As discussed above, the Veteran's STRs did were absent for a discussion of treatment of any skin conditions during service.  This, in light of the evidence of treatment for a number of other kinds of medical conditions during service, tends to support an indication that the Veteran would have reported a skin condition if one had truly occurred.  Further, the Veteran's Navy Reserves examination in 1970 showed no indication of skin problems nearly two years post-service.  Again, had the Veteran been experiencing continued skin problems since active service, it is expected that such problems would have been discussed on that examination.  Finally, the nearly 35 year gap between the Veteran's military service and when he first began receiving treatment for skin disorders is also not consistent with the assertion that his condition began in service and continued until present, as had such skin condition continued, it would be expected that treatment or consultation would have occurred much earlier or closer to the Veteran's discharge from service.  As such, the medical evidence of record highlights a great discrepancy between the Veteran's contentions regarding his skin conditions and what should have been available by way of medical records in light of his allegations and treatment history.  The Veteran's contentions regarding his skin condition are, therefore, found to be not credible.

The above being taken into account, the Board finds that the preponderance of the evidence is against the Veteran's claim.  In light of these facts, the medical evidence of record does not indicate that the Veteran's skin disabilities were caused or aggravated by his military service, nor are they presumed to be.


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for dermatitis, athletes foot, or actinic keratosis (claimed as a skin disability), to include as due to herbicide exposure is denied.





____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


